Exhibit 2.1 AGREEMENT AND PLAN OF MERGER dated as of June 10, 2011 among GERBER SCIENTIFIC, INC., VECTOR KNIFE HOLDINGS (CAYMAN), LTD. and KNIFE MERGER SUB, INC. TABLE OF CONTENTS1 page ARTICLE 1 Definitions Section 1.01. Definitions 1 Section 1.02. Other Definitional and Interpretative Provisions 9 ARTICLE 2 The Merger Section 2.01. The Merger 10 Section 2.02. Conversion of Shares 11 Section 2.03. Surrender and Payment 11 Section 2.04. Dissenting Shares 12 Section 2.05. Company Equity Awards 13 Section 2.06. Withholding Rights 15 Section 2.07. Lost Certificates 15 ARTICLE 3 The Surviving Corporation Section 3.01. Certificate of Incorporation 15 Section 3.02. Bylaws 15 Section 3.03. Directors and Officers 15 ARTICLE 4 Representations and Warranties of the Company Section 4.01. Corporate Existence and Power 16 Section 4.02. Corporate Authorization 16 Section 4.03. Governmental Authorization 16 Section 4.04. Non-contravention 17 Section 4.05. Capitalization 17 Section 4.06. Subsidiaries 18 Section 4.07. SEC Filings and the Sarbanes-Oxley Act 19 Section 4.08. Financial Statements 20 Section 4.09. Disclosure Documents 21 Section 4.10. Absence of Certain Changes 21 Section 4.11. No Undisclosed Material Liabilities 21 Section 4.12. Compliance with Laws and Court Orders 21 Section 4.13. Litigation 22 Section 4.14. Properties 22 1The Table of Contents is not a part of this Agreement. i Section 4.15. Intellectual Property 22 Section 4.16. Taxes 24 Section 4.17. Employee Benefit Plans 26 Section 4.18. Labor and Employment Matters 28 Section 4.19. Insurance Policies 28 Section 4.20. Environmental Matters 29 Section 4.21. Material Contracts 29 Section 4.22. Customers and Suppliers 31 Section 4.23. Compliance with the U.S. Foreign Corrupt Practices Act and Other Applicable Anti-Corruption Laws 32 Section 4.24. Finders’ Fees 32 Section 4.25. Opinion of Financial Advisor 32 Section 4.26. Antitakeover Statutes 32 ARTICLE 5 Representations and Warranties of Parent Section 5.01. Corporate Existence and Power 32 Section 5.02. Corporate Authorization 33 Section 5.03. Governmental Authorization 33 Section 5.04. Non-contravention 33 Section 5.05. Disclosure Documents 33 Section 5.06. Financing 34 Section 5.07. Limited Guaranty 34 Section 5.08. Solvency 35 Section 5.09. Certain Arrangements 35 Section 5.10. Ownership of Company Securities 35 ARTICLE 6 Covenants of the Company Section 6.01. Conduct of the Company 35 Section 6.02. Company Stockholder Meeting 39 Section 6.03. Acquisition Proposals 39 Section 6.04. Tax Matters 42 Section 6.05. Access to Information; Restructuring 43 Section 6.06. Financing Cooperation 44 Section 6.07. Pension Obligations 45 ARTICLE 7 Covenants of Parent Section 7.01. Obligations of Merger Subsidiary 45 Section 7.02. Voting of Shares 45 Section 7.03. Indemnification and Insurance 45 Section 7.04. Employee Matters 46 Section 7.05. Financing 48 ii ARTICLE 8 Covenants of Parent and the Company Section 8.01. Reasonable Best Efforts 49 Section 8.02. Proxy Statement 51 Section 8.03. Public Announcements 51 Section 8.04. Further Assurances 51 Section 8.05. Notices of Certain Events 52 Section 8.06. Section 16 Matters 52 Section 8.07. Stock Exchange De-listing; 1934 Act Deregistration 52 Section 8.08. Contingent Cash Consideration Agreement 52 ARTICLE 9 Conditions to the Merger Section 9.01. Conditions to the Obligations of Each Party 53 Section 9.02. Conditions to the Obligations of Parent and Merger Subsidiary 53 Section 9.03. Conditions to the Obligations of the Company 54 ARTICLE 10 Termination Section 10.01. Termination 54 Section 10.02. Effect of Termination 56 ARTICLE 11 Miscellaneous Section 11.01. Notices 56 Section 11.02. Survival of Representations and Warranties 57 Section 11.03. Amendments and Waivers 57 Section 11.04. Expenses 58 Section 11.05. Disclosure Schedule References 60 Section 11.06. Binding Effect; Benefit; Assignment 60 Section 11.07. Governing Law 61 Section 11.08. Jurisdiction 61 Section 11.09. WAIVER OF JURY TRIAL 61 Section 11.10. Counterparts; Effectiveness 61 Section 11.11. Entire Agreement; No Other Representations and Warranties 62 Section 11.12. Severability 62 Section 11.13. Specific Performance 62 iii Annex I – Guarantors Annex II
